DICE, Commissioner.
The record has been perfected to show that no variance exists between the complaint and the information as to the date of the commission of the alleged offense.
Our prior opinion reversing the judgment of conviction is withdrawn and the following substituted:
The conviction is for the sale of beer in a dry area; the punishment, a fine of $300.
The record on appeal contains no statement of facts or bills of exception. All proceedings appear to be regular, and nothing is presented for review.
The judgment is affirmed.
Opinion approved by the Court.